EX-99.1 For Additional Information, please contact CTSLink Customer Service JPMBB Commercial Mortgage Securities Trust 2015-C31 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-C31 Payment Date: 5/17/17 8480 Stagecoach Circle Record Date: 4/28/17 Frederick, MD 21701-4747 Determination Date: 5/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 13 NOI Detail 14 - 15 Principal Prepayment Detail 16 Historical Detail 17 Delinquency Loan Detail 18 Specially Serviced Loan Detail 19 - 20 Advance Summary 21 Modified Loan Detail 22 Historical Liquidated Loan Detail 23 Historical Bond/Collateral Loss Reconciliation Detail 24 Interest Shortfall Reconciliation Detail 25 - 26 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services Midland Loan Services Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 375 North French Road 383 Madison Avenue 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 Suite 100 New York, NY 10179 Overland Park, KS 66210 Overland Park, KS 66210 Amherst, NY 14228 Contact: Contact: Brian Baker Heather Wagner Contact: Heather Wagner Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 26 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46644YAS9 1.665800% 59,309,000.00 43,359,493.27 876,633.39 60,190.20 0.00 0.00 936,823.59 42,482,859.88 30.50% A-2 46644YAT7 3.007900% 48,541,000.00 48,541,000.00 0.00 121,672.06 0.00 0.00 121,672.06 48,541,000.00 30.50% A-3 46644YAU4 3.801400% 515,534,000.00 515,534,000.00 0.00 1,633,125.79 0.00 0.00 1,633,125.79 515,534,000.00 30.50% A-SB 46644YAW0 3.539500% 95,737,000.00 95,737,000.00 0.00 282,384.26 0.00 0.00 282,384.26 95,737,000.00 30.50% A-S 46644YAZ3 4.105800% 53,934,000.00 53,934,000.00 0.00 184,535.18 0.00 0.00 184,535.18 53,934,000.00 25.16% B 46644YBA7 4.617815% 84,753,000.00 84,753,000.00 0.00 326,144.70 0.00 0.00 326,144.70 84,753,000.00 16.77% C 46644YBB5 4.617815% 47,513,000.00 47,513,000.00 0.00 182,838.52 0.00 0.00 182,838.52 47,513,000.00 12.07% D 46644YBD1 4.117815% 42,377,000.00 42,377,000.00 0.00 145,417.19 0.00 0.00 145,417.19 42,377,000.00 7.88% E 46644YAE0 4.617815% 26,967,000.00 26,967,000.00 0.00 103,773.84 0.00 0.00 103,773.84 26,967,000.00 5.21% F 46644YAG5 4.617815% 16,694,000.00 16,694,000.00 0.00 64,241.50 0.00 0.00 64,241.50 16,694,000.00 3.56% NR 46644YAJ9 4.617815% 35,956,082.00 35,956,082.00 0.00 138,280.91 0.00 0.00 138,280.91 35,956,082.00 0.00% BWP 46644YAQ3 10.978000% 4,990,079.00 4,884,773.71 5,879.05 44,687.54 0.00 0.00 50,566.59 4,878,894.66 0.00% Z 46644YAN0 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 46644YAL4 0.000000% 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,032,305,262.00 1,016,250,348.98 882,512.44 3,287,291.69 0.00 0.00 4,169,804.13 1,015,367,836.54 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46644YAX8 1.001028% 773,055,000.00 757,105,493.27 631,569.79 0.00 631,569.79 756,228,859.88 X-B 46644YAY6 0.000000% 84,753,000.00 84,753,000.00 0.00 0.00 0.00 84,753,000.00 X-C 46644YAA8 0.000000% 47,513,000.00 47,513,000.00 0.00 0.00 0.00 47,513,000.00 X-D 46644YAC4 0.500000% 42,377,000.00 42,377,000.00 17,657.08 0.00 17,657.08 42,377,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The balances of the Class A-S, Class B, Class C certificates represent the balance of their respective Regular Interest, as detailed in the Pooling and Servicing Agreement. A portion of these classes may be exchanged and held in Class EC. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 26 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Fund Expenses Balance A-1 46644YAS9 731.07780050 14.78078184 1.01485778 0.00000000 0.00000000 716.29701866 A-2 46644YAT7 1,000.00000000 0.00000000 2.50658330 0.00000000 0.00000000 1,000.00000000 A-3 46644YAU4 1,000.00000000 0.00000000 3.16783333 0.00000000 0.00000000 1,000.00000000 A-SB 46644YAW0 1,000.00000000 0.00000000 2.94958334 0.00000000 0.00000000 1,000.00000000 A-S 46644YAZ3 1,000.00000000 0.00000000 3.42149998 0.00000000 0.00000000 1,000.00000000 B 46644YBA7 1,000.00000000 0.00000000 3.84817883 0.00000000 0.00000000 1,000.00000000 C 46644YBB5 1,000.00000000 0.00000000 3.84817881 0.00000000 0.00000000 1,000.00000000 EC 46644YBC3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 D 46644YBD1 1,000.00000000 0.00000000 3.43151214 0.00000000 0.00000000 1,000.00000000 E 46644YAE0 1,000.00000000 0.00000000 3.84817889 0.00000000 0.00000000 1,000.00000000 F 46644YAG5 1,000.00000000 0.00000000 3.84817899 0.00000000 0.00000000 1,000.00000000 NR 46644YAJ9 1,000.00000000 0.00000000 3.84582809 0.00000000 0.00000000 1,000.00000000 BWP 46644YAQ3 978.89706957 1.17814768 8.95527706 0.00000000 0.00000000 977.71892188 Z 46644YAN0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 46644YAL4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46644YAX8 979.36821218 0.81697912 0.00000000 978.23422639 X-B 46644YAY6 1,000.00000000 0.00000000 0.00000000 1,000.00000000 X-C 46644YAA8 1,000.00000000 0.00000000 0.00000000 1,000.00000000 X-D 46644YAC4 1,000.00000000 0.41666659 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 26 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance A-S Regular Interest Breakdown A-S (Cert) 46644YAZ3 4.105800% 53,934,000.00 53,934,000.00 0.00 184,535.18 0.00 0.00 184,535.18 53,934,000.00 A-S (EC) NA N/A 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 53,934,001.00 53,934,000.00 0.00 184,535.18 0.00 0.00 184,535.18 53,934,000.00 B Regular Interest Breakdown B (Cert) 46644YBA7 4.617815% 84,753,000.00 84,753,000.00 0.00 326,144.70 0.00 0.00 326,144.70 84,753,000.00 B (EC) NA N/A 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 84,753,001.00 84,753,000.00 0.00 326,144.70 0.00 0.00 326,144.70 84,753,000.00 C Regular Interest Breakdown C (Cert) 46644YBB5 4.617815% 47,513,000.00 47,513,000.00 0.00 182,838.52 0.00 0.00 182,838.52 47,513,000.00 C (EC) NA N/A 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 47,513,001.00 47,513,000.00 0.00 182,838.52 0.00 0.00 182,838.52 47,513,000.00 Class EC Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Fund Expenses Distribution Balance EC 46644YBC3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 26 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,011,365,575.49 1,011,365,575.49 876,633.39 0.00 0.00 0.00 1,010,488,942.10 1,010,488,942.10 876,633.39 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 04/01/2017 - 04/30/2017 30 60,190.20 0.00 60,190.20 0.00 0.00 0.00 60,190.20 0.00 A-2 04/01/2017 - 04/30/2017 30 121,672.06 0.00 121,672.06 0.00 0.00 0.00 121,672.06 0.00 A-3 04/01/2017 - 04/30/2017 30 1,633,125.79 0.00 1,633,125.79 0.00 0.00 0.00 1,633,125.79 0.00 A-SB 04/01/2017 - 04/30/2017 30 282,384.26 0.00 282,384.26 0.00 0.00 0.00 282,384.26 0.00 X-A 04/01/2017 - 04/30/2017 30 631,569.79 0.00 631,569.79 0.00 0.00 0.00 631,569.79 0.00 X-B N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 X-C N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 X-D 04/01/2017 - 04/30/2017 30 17,657.08 0.00 17,657.08 0.00 0.00 0.00 17,657.08 0.00 A-S 04/01/2017 - 04/30/2017 30 184,535.18 0.00 184,535.18 0.00 0.00 0.00 184,535.18 0.00 B 04/01/2017 - 04/30/2017 30 326,144.70 0.00 326,144.70 0.00 0.00 0.00 326,144.70 0.00 C 04/01/2017 - 04/30/2017 30 182,838.52 0.00 182,838.52 0.00 0.00 0.00 182,838.52 0.00 D 04/01/2017 - 04/30/2017 30 145,417.19 0.00 145,417.19 0.00 0.00 0.00 145,417.19 0.00 E 04/01/2017 - 04/30/2017 30 103,773.84 0.00 103,773.84 0.00 0.00 0.00 103,773.84 0.00 F 04/01/2017 - 04/30/2017 30 64,241.50 0.00 64,241.50 0.00 0.00 0.00 64,241.50 0.00 NR 04/01/2017 - 04/30/2017 30 138,365.43 0.00 138,365.43 0.00 0.00 84.52 138,280.91 1,997.37 BWP 04/01/2017 - 04/30/2017 30 44,687.54 0.00 44,687.54 0.00 0.00 0.00 44,687.54 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,936,603.08 0.00 3,936,603.08 0.00 0.00 84.52 3,936,518.56 1,997.37 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 26 Other Required Information Available Distribution Amount (1) 4,819,031.00 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Controlling Class: NR Effective as of: 08/28/2015 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 26 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,952,805.29 Master Servicing Fee - Midland Loan Services 10,274.17 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 3,726.25 Deferred Interest 0.00 CREFC Royalty License Fee 423.44 ARD Interest 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,778.44 Net Prepayment Interest Shortfall 0.00 Total Fees 16,202.29 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 84.42 ASER Amount 0.00 Total Interest Collected 3,952,805.29 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 882,512.44 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout-Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 84.42 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 882,512.44 Payments to Certificateholders & Others: Other: Interest Distribution 3,936,518.56 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 882,512.44 Excess Liquidation Proceeds 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Initial Distribution to Class X-B Certificates 0.00 Equity Payments Paid 0.00 Initial Distribution to Class X-C Certificates 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,819,031.00 Total Funds Collected 4,835,317.73 Total Funds Distributed 4,835,317.71 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 26 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg Bal. (2) Avg DSCR (1) Props Balance Agg Bal. (2) Avg DSCR (1) 9,999,999 or less 32 194,188,393.28 19.22 88 4.6874 1.652611 Alabama 3 56,152,865.35 5.56 91 4.3217 1.697909 10,000,000 to 19,999,999 10 129,421,731.15 12.81 86 4.5722 1.649661 Arizona 10 38,185,427.51 3.78 87 4.6899 1.589849 20,000,000 to 24,999,999 1 21,000,000.00 2.08 93 4.6630 1.600000 California 18 90,696,745.93 8.98 86 4.5790 1.502674 25,000,000 to 49,999,999 12 422,152,560.00 41.78 77 4.6673 1.447383 Colorado 7 32,834,922.95 3.25 85 5.1247 1.390613 50,000,000 or greater 3 243,726,257.67 24.12 70 4.5763 1.533182 Connecticut 3 29,374,000.00 2.91 95 4.3618 1.482429 Florida 17 107,753,375.66 10.66 87 4.7258 1.502864 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 Georgia 14 36,971,406.49 3.66 86 4.7662 1.507132 Illinois 16 186,723,037.80 18.48 61 4.6580 1.371181 Louisiana 1 80,316,614.14 7.95 95 4.7100 1.770000 See footnotes on last page of this section. Maryland 3 11,497,009.94 1.14 38 4.2638 1.626736 Michigan 4 50,363,934.77 4.98 60 4.7883 1.480913 Minnesota 4 3,245,544.95 0.32 30 4.7930 1.470000 Mississippi 1 6,850,000.00 0.68 38 4.3160 2.360000 Missouri 2 1,308,819.17 0.13 30 4.7930 1.470000 New Jersey 4 12,626,608.03 1.25 90 4.8763 1.669767 New York 2 25,879,512.28 2.56 92 4.7723 1.870432 North Carolina 1 3,210,347.65 0.32 94 4.8100 2.310000 Ohio 7 11,775,652.94 1.17 89 4.6482 1.906324 Oklahoma 2 3,044,850.00 0.30 51 4.1534 3.186269 Ontario 1 727,393.51 0.07 30 4.7930 1.470000 Oregon 1 6,520,056.69 0.65 93 4.0960 1.670000 Pennsylvania 6 12,337,143.25 1.22 92 4.6191 1.790469 South Carolina 1 18,767,258.42 1.86 92 4.3174 1.700000 South Dakota 1 802,000.00 0.08 95 4.4880 2.073439 Tennessee 7 49,825,000.00 4.93 36 4.5694 1.528113 Texas 15 107,617,169.97 10.65 94 4.5441 1.407005 Virginia 1 6,000,000.00 0.59 82 4.7430 1.510000 Washington 2 11,194,716.02 1.11 86 4.8854 1.255280 Wisconsin 1 7,887,528.67 0.78 95 4.7560 1.500000 Totals 155 1,010,488,942.10 100.00 79 4.6369 1.536596 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Agg Bal. (2) Avg DSCR (1) 1.35 or less 13 261,221,006.94 25.85 70 4.6268 1.216792 Industrial 18 176,000,806.16 17.42 89 4.4985 1.681746 1.36 to 1.45 9 130,736,599.65 12.94 80 4.8722 1.405540 Lodging 7 118,574,354.89 11.73 94 4.7831 1.745190 1.46 to 1.55 9 228,774,169.91 22.64 71 4.6145 1.494943 Mixed Use 5 18,753,279.97 1.86 94 4.6564 1.471965 1.56 to 1.65 5 53,411,799.54 5.29 82 4.6036 1.618758 Mobile Home Park 4 33,100,000.00 3.28 91 4.6775 1.660876 1.66 to 1.80 7 192,627,085.97 19.06 93 4.5577 1.726916 Multi-Family 15 90,044,158.15 8.91 94 4.6727 1.306821 1.81 to 2.00 7 96,365,825.62 9.54 92 4.5921 1.890276 Office 17 376,004,396.44 37.21 64 4.6026 1.411726 2.01 or greater 8 47,352,454.47 4.69 80 4.6027 2.277226 Other 1 973,606.15 0.10 95 4.7240 1.351317 Retail 82 172,306,817.08 17.05 81 4.7278 1.577006 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 Self Storage 6 24,731,523.26 2.45 63 4.6067 1.847003 Totals 155 1,010,488,942.10 100.00 79 4.6369 1.536596 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.20000% or less 2 8,696,906.69 0.86 78 4.0770 2.160591 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.20001% to 4.40000% 7 154,859,358.87 15.33 83 4.3149 1.654374 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.40001% to 4.60000% 12 215,474,943.77 21.32 79 4.5285 1.558157 25 months to 36 months 52 943,051,171.69 93.33 81 4.6418 1.533097 4.60001% to 4.80000% 26 509,865,071.61 50.46 75 4.6999 1.477661 37 months to 48 months 3 16,638,623.56 1.65 82 4.5807 1.406759 4.80001% or greater 11 121,592,661.16 12.03 91 5.0153 1.550881 49 months or greater 3 50,799,146.85 5.03 38 4.5648 1.644069 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 26 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 9 234,983,158.76 23.25 33 4.6294 1.412080 61 months or greater 49 775,505,783.34 76.75 93 4.6392 1.574325 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 3 38,700,000.00 3.83 94 4.5961 1.864795 Underwriter's Information 12 276,070,541.66 27.32 76 4.5354 1.560700 299 months or less 8 143,435,511.00 14.19 59 4.7743 1.438760 12 months or less 41 637,471,233.59 63.09 78 4.6565 1.536291 300 months or greater 47 828,353,431.10 81.98 82 4.6150 1.538204 13 months to 24 months 5 96,947,166.85 9.59 93 4.7977 1.469963 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 58 1,010,488,942.10 100.00 79 4.6369 1.536596 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309955 1 OF Chicago IL 346,506.67 0.00 4.672% 10/5/19 8/1/25 N 89,000,000.00 89,000,000.00 5/1/17 30309956 2 LO New Orleans LA 315,685.01 112,687.19 4.710% 4/11/25 8/6/25 N 80,429,301.33 80,316,614.14 5/6/17 30309957 3 OF Various Various 268,117.29 112,233.17 4.317% 1/5/25 7/1/25 N 74,521,876.70 74,409,643.53 5/1/17 30309946 4 RT Fort Lauderdale FL 192,987.59 67,836.08 4.750% 3/5/25 8/1/25 N 48,754,760.35 48,686,924.27 5/1/17 30309958 5 OF Downers Grove IL 168,413.69 62,518.38 4.609% 4/11/25 8/1/25 N 43,848,216.83 43,785,698.45 5/1/17 30309959 6 OF Nashville TN 159,950.00 0.00 4.570% 11/5/19 8/5/25 N 42,000,000.00 42,000,000.00 5/5/17 30309960 7 IN Chicago IL 144,400.00 0.00 4.560% 11/5/24 7/5/25 N 38,000,000.00 38,000,000.00 5/5/17 30309961 8 OF Beverly Hills CA 138,260.00 0.00 4.460% 6/5/24 7/5/25 N 37,200,000.00 37,200,000.00 5/5/17 30309953 9 RT Various Various 134,695.91 65,711.77 4.793% 11/5/19 7/1/25 N 33,723,158.34 33,657,446.57 5/1/17 30309962 10 MF Tyler TX 118,269.50 0.00 4.463% 4/5/25 8/1/25 N 31,800,000.00 31,800,000.00 5/1/17 30309963 11 OF Grand Rapids MI 120,329.89 36,450.12 4.768% N/A 6/1/20 N 30,285,596.97 30,249,146.85 5/1/17 30309964 12 IN Various TX 117,425.00 0.00 4.620% 4/11/25 8/5/25 N 30,500,000.00 30,500,000.00 5/5/17 30309965 13 OF Denver CO 124,988.39 53,355.17 5.169% 1/5/25 8/6/25 N 29,016,456.45 28,963,101.28 5/11/17 30309966 14 MF Various Various 120,747.07 38,772.76 4.988% 3/5/25 8/6/25 N 29,049,015.34 29,010,242.58 5/11/17 30309967 15 IN Rocky Hill CT 102,752.58 0.00 4.357% 4/11/25 7/1/25 N 28,300,000.00 28,300,000.00 5/1/17 30309968 16 MH Apache Junction AZ 81,602.50 0.00 4.663% 2/5/25 8/6/25 N 21,000,000.00 21,000,000.00 5/6/17 30309954 17 IN Pittsford NY 76,216.90 27,474.60 4.697% 1/5/25 7/6/25 N 19,472,063.06 19,444,588.46 5/6/17 30309969 18 RT Escondido CA 72,716.89 37,835.84 4.594% 12/5/24 8/6/25 N 18,994,399.63 18,956,563.79 5/11/17 30309949 19 IN Carrollton TX 49,025.00 0.00 4.240% 4/5/25 6/1/25 N 13,875,000.00 13,875,000.00 5/1/17 30309970 20 LO Avenel NJ 47,645.14 15,918.13 4.883% 4/11/25 8/6/25 N 11,708,820.35 11,692,902.22 5/6/17 30309950 21 OF Miami FL 41,989.92 17,592.11 4.328% 4/11/22 6/1/25 N 11,642,307.45 11,624,715.34 5/1/17 30309971 22 RT Various Various 44,132.00 0.00 4.488% 4/11/25 4/1/29 N 11,800,000.00 11,800,000.00 5/1/17 30309948 23 OF Various TX 42,486.77 15,522.37 4.650% 4/11/25 8/5/25 N 10,964,327.19 10,948,804.82 5/5/17 30309972 24 RT Federal Way WA 42,663.21 14,205.09 4.892% 11/5/24 8/6/25 N 10,465,218.31 10,451,013.22 5/6/17 30309973 25 IN Baltimore MD 37,267.83 0.00 4.219% N/A 8/6/20 N 10,600,000.00 10,600,000.00 5/7/17 30309974 26 Various San Diego CA 39,532.71 14,035.67 4.724% 4/11/25 8/6/25 N 10,042,178.97 10,028,143.30 5/6/17 30310006 27 SS Various Various 35,786.83 0.00 4.316% N/A 7/6/20 N 9,950,000.00 9,950,000.00 5/6/17 30309975 28 RT Lake View Terrace CA 38,570.74 11,994.61 4.834% 1/5/25 8/6/25 N 9,574,864.00 9,562,869.39 5/6/17 30309976 29 RT Sterling Heights MI 37,053.62 13,024.52 4.750% 2/5/25 8/6/25 N 9,360,914.09 9,347,889.57 5/6/17 30309977 30 MF Clarkston GA 35,650.01 12,960.80 4.675% 4/11/25 7/6/25 N 9,150,803.82 9,137,843.02 5/11/17 30309978 31 SS Pembroke Pines FL 36,019.47 12,583.46 4.766% 1/5/25 8/6/25 N 9,069,106.72 9,056,523.26 5/6/17 30309979 32 LO Racine WI 31,304.42 10,978.31 4.756% 4/11/25 8/1/25 N 7,898,506.98 7,887,528.67 5/1/17 30309980 33 IN Conshohocken PA 30,149.79 15,174.78 4.688% 1/5/25 8/6/25 N 7,717,524.24 7,702,349.46 5/11/17 30309981 34 IN Various TX 30,666.67 0.00 4.600% 4/11/25 7/5/25 N 8,000,000.00 8,000,000.00 5/5/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30309982 35 MU Atlanta GA 29,173.41 11,113.31 4.555% 4/5/25 7/1/25 N 7,685,639.57 7,674,526.26 5/1/17 30309983 36 LO Roselle IL 32,670.67 9,658.45 5.210% 4/11/25 8/6/25 N 7,524,915.27 7,515,256.82 5/11/17 30309984 37 MF Tucson AZ 28,212.71 0.00 4.735% 4/11/25 7/6/25 N 7,150,000.00 7,150,000.00 5/11/17 30309985 38 MF Houston TX 25,624.70 10,033.81 4.485% 2/5/25 7/1/25 N 6,856,106.36 6,846,072.55 5/1/17 30309986 39 LO Cleveland OH 27,029.91 9,493.84 4.752% 8/5/24 8/6/25 N 6,825,734.44 6,816,240.60 5/6/17 30309987 40 IN Portland OR 22,290.32 10,309.91 4.096% 2/5/25 5/6/25 N 6,530,366.60 6,520,056.69 5/11/17 30309951 41 OF Rochester NY 26,847.94 8,582.29 5.000% 12/5/24 8/1/25 N 6,443,506.11 6,434,923.82 5/1/17 30309988 42 RT Livonia MI 24,097.46 8,486.67 4.745% 3/5/25 8/6/25 N 6,094,193.28 6,085,706.61 5/6/17 30309989 43 MF North Hills CA 22,366.67 0.00 4.400% 3/5/24 7/1/25 N 6,100,000.00 6,100,000.00 5/1/17 30309952 44 MH Newport News VA 23,715.00 0.00 4.743% 3/5/24 8/6/25 N 6,000,000.00 6,000,000.00 5/6/17 30309990 45 RT Lehigh Acres FL 22,488.83 0.00 4.574% 4/11/25 8/6/25 N 5,900,000.00 5,900,000.00 5/6/17 30309991 46 SS Various FL 23,186.25 0.00 4.860% 4/11/22 8/5/25 N 5,725,000.00 5,725,000.00 5/5/17 30309992 47 RT Detroit MI 19,737.76 6,185.38 5.053% 3/5/25 8/6/25 N 4,687,377.12 4,681,191.74 5/6/17 30309993 48 MU Cordova TN 18,624.38 0.00 4.730% 1/5/25 7/6/25 N 4,725,000.00 4,725,000.00 5/11/17 30309947 49 RT Doral FL 17,467.01 9,089.26 4.609% 3/5/24 7/6/25 N 4,547,712.82 4,538,623.56 5/6/17 30309994 50 LO Houston TX 18,956.98 7,942.84 5.225% 9/5/24 8/6/25 N 4,353,755.28 4,345,812.44 5/11/17 30309995 51 IN Chula Vista CA 17,116.00 0.00 4.668% 2/5/25 8/6/25 N 4,400,000.00 4,400,000.00 5/6/17 30309996 52 RT Jacksonville FL 15,204.22 5,891.26 4.525% 2/5/25 6/6/25 N 4,032,058.53 4,026,167.27 5/11/17 30309997 53 MH Apache Junction AZ 13,600.42 0.00 4.663% 2/5/25 8/6/25 N 3,500,000.00 3,500,000.00 5/6/17 30309998 54 IN Gurnee IL 12,538.91 6,533.50 4.590% 4/11/25 8/6/25 N 3,278,147.40 3,271,613.90 5/6/17 30309999 55 RT Hiram GA 12,828.75 0.00 4.665% 2/5/25 7/6/25 N 3,300,000.00 3,300,000.00 5/11/17 30310000 56 IN Whitsett NC 12,885.97 4,447.94 4.810% 3/5/25 7/1/25 N 3,214,795.59 3,210,347.65 5/1/17 30310001 57 MH Arizona City AZ 10,103.17 0.00 4.663% 1/5/25 8/6/25 N 2,600,000.00 2,600,000.00 5/6/17 30310002 58 IN Oklahoma City OK 7,292.45 0.00 4.020% 2/5/20 3/31/30 N 2,176,850.00 2,176,850.00 5/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 26 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,908,068.90 876,633.39 1,011,365,575.49 1,010,488,942.10 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30309955 1 Office Chicago IL 89,000,000.00 10,751,494.34 0.00 30309956 2 Lodging New Orleans LA 80,316,614.14 21,355,148.44 0.00 30309957 3 Office Various Various 74,409,643.53 16,325,058.25 0.00 30309946 4 Retail Fort Lauderdale FL 48,686,924.27 0.00 0.00 30309958 5 Office Downers Grove IL 43,785,698.45 3,424,511.23 0.00 30309959 6 Office Nashville TN 42,000,000.00 4,332,456.10 0.00 30309960 7 Industrial Chicago IL 38,000,000.00 3,365,662.92 0.00 30309961 8 Office Beverly Hills CA 37,200,000.00 2,678,976.61 0.00 30309953 9 Retail Various Various 33,657,446.57 15,466,088.00 0.00 30309962 10 Multi-Family Tyler TX 31,800,000.00 1,775,063.91 0.00 30309963 11 Office Grand Rapids MI 30,249,146.85 3,986,423.04 0.00 30309964 12 Industrial Various TX 30,500,000.00 0.00 0.00 30309965 13 Office Denver CO 28,963,101.28 3,110,366.84 0.00 30309966 14 Multi-Family Various Various 29,010,242.58 0.00 0.00 30309967 15 Industrial Rocky Hill CT 28,300,000.00 3,332,118.33 0.00 30309968 16 Mobile Home Park Apache Junction AZ 21,000,000.00 1,629,591.36 0.00 30309954 17 Industrial Pittsford NY 19,444,588.46 2,581,996.00 0.00 30309969 18 Retail Escondido CA 18,956,563.79 2,110,939.36 0.00 30309949 19 Industrial Carrollton TX 13,875,000.00 1,197,569.00 0.00 30309970 20 Lodging Avenel NJ 11,692,902.22 1,296,372.61 0.00 30309950 21 Office Miami FL 11,624,715.34 955,870.62 0.00 30309971 22 Retail Various Various 11,800,000.00 1,109,573.79 0.00 30309948 23 Office Various TX 10,948,804.82 0.00 0.00 30309972 24 Retail Federal Way WA 10,451,013.22 896,344.76 0.00 30309973 25 Industrial Baltimore MD 10,600,000.00 1,592,038.22 0.00 30309974 26 Various San Diego CA 10,028,143.30 1,069,030.64 0.00 30310006 27 Self Storage Various Various 9,950,000.00 1,066,159.40 0.00 30309975 28 Retail Lake View Terrace CA 9,562,869.39 871,464.83 0.00 30309976 29 Retail Sterling Heights MI 9,347,889.57 947,630.27 0.00 30309977 30 Multi-Family Clarkston GA 9,137,843.02 846,484.08 0.00 30309978 31 Self Storage Pembroke Pines FL 9,056,523.26 811,691.13 0.00 30309979 32 Lodging Racine WI 7,887,528.67 0.00 0.00 30309980 33 Industrial Conshohocken PA 7,702,349.46 955,090.96 0.00 30309981 34 Industrial Various TX 8,000,000.00 741,046.26 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 26 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30309982 35 Mixed Use Atlanta GA 7,674,526.26 823,892.64 0.00 30309983 36 Lodging Roselle IL 7,515,256.82 1,091,516.82 0.00 30309984 37 Multi-Family Tucson AZ 7,150,000.00 0.00 0.00 30309985 38 Multi-Family Houston TX 6,846,072.55 0.00 0.00 30309986 39 Lodging Cleveland OH 6,816,240.60 792,761.60 0.00 30309987 40 Industrial Portland OR 6,520,056.69 710,143.59 0.00 30309951 41 Office Rochester NY 6,434,923.82 754,998.00 0.00 30309988 42 Retail Livonia MI 6,085,706.61 688,556.64 0.00 30309989 43 Multi-Family North Hills CA 6,100,000.00 0.00 0.00 30309952 44 Mobile Home Park Newport News VA 6,000,000.00 0.00 0.00 30309990 45 Retail Lehigh Acres FL 5,900,000.00 733,273.42 0.00 30309991 46 Self Storage Various FL 5,725,000.00 505,316.67 0.00 30309992 47 Retail Detroit MI 4,681,191.74 650,932.35 0.00 30309993 48 Mixed Use Cordova TN 4,725,000.00 374,372.62 0.00 30309947 49 Retail Doral FL 4,538,623.56 454,164.00 0.00 30309994 50 Lodging Houston TX 4,345,812.44 350,827.17 0.00 30309995 51 Industrial Chula Vista CA 4,400,000.00 431,359.57 0.00 30309996 52 Retail Jacksonville FL 4,026,167.27 377,193.73 0.00 30309997 53 Mobile Home Park Apache Junction AZ 3,500,000.00 346,859.98 0.00 30309998 54 Industrial Gurnee IL 3,271,613.90 246,643.54 0.00 30309999 55 Retail Hiram GA 3,300,000.00 375,069.24 0.00 30310000 56 Industrial Whitsett NC 3,210,347.65 505,599.30 0.00 30310001 57 Mobile Home Park Arizona City AZ 2,600,000.00 255,803.88 0.00 30310002 58 Industrial Oklahoma City OK 2,176,850.00 346,000.23 0.00 Total 1,010,488,942.10 Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 26 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 26 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 5/17/17 0 0 0 0 0 0 0 0 4.636925% 79 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.557967% 4/17/17 0 0 0 0 0 0 0 0 4.636981% 80 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.557984% 3/17/17 0 0 0 0 0 0 0 0 4.637030% 81 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.617863% 2/17/17 0 0 0 0 0 0 0 0 4.637097% 82 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.617929% 1/18/17 0 0 0 0 0 0 0 0 4.637144% 83 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.617976% 12/16/16 0 0 0 0 0 0 0 0 4.637190% 84 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618022% 11/18/16 0 0 0 0 0 0 0 0 4.637242% 85 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618074% 10/17/16 0 0 0 0 0 0 0 0 4.637288% 86 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618119% 9/16/16 0 0 0 0 0 0 0 0 4.637339% 87 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618170% 8/17/16 0 0 0 0 0 0 0 0 4.637384% 88 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618215% 7/15/16 0 0 0 0 0 0 0 0 4.637429% 89 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618260% 6/17/16 0 0 0 0 0 0 0 0 4.637479% 90 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.618310% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 26 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 26 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 26 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 26 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 0.00 0.00 8,717.73 84.42 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 26 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 26 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 26 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 26 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 12 30,500,000.00 30,500,000.00 0.00 0.00 0.00 0.00 0.00 0.00 83.06 0.00 22 11,800,000.00 11,800,000.00 0.00 0.00 0.00 0.00 0.00 0.00 1.36 0.00 Totals 42,300,000.00 42,300,000.00 0.00 0.00 0.00 0.00 0.00 0.00 84.42 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 26 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 84.42 Total Interest Shortfall Allocated to Trust 84.42 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 26
